Determination of the New York 'State Liquor Authority suspending petitioner’s liquor license for a period of thirty days unanimously annulled on the law, without costs or disbursements, and the petition granted. Petitioner was found guilty of violating subdivision 6 of section 106, of the Alcoholic Beverage 'Control Law (suffering or permitting the premises to become disorderly). In the single incident of alleged solicitation by a homosexual the officer testified they were standing at the door at the time and the offer was made “in a very low voice * * * subdued voice.” There is no evidence that any employee of the licensee overheard or was aware of the occurrence. According to the officer there were 75 to 80 people in the premises and the juke box was *807playing. Nor is there any evidence in the record to support the conclusion of the hearing officer that the warning given to patrons was to hinder police action and not to prevent disorder. In fact the officer, while'talking to another and different party, was asked did he know such person and when the officer answered “ no ”, he was admonished not to speak to him, “ he may he a cop; we don’t want any trouble here.” This was a warning similar to that previously given to the person who allegedly solicited the officer while they were engaged in casual conversation. While such person was known to the bartender, this officer was a stranger to him. The record indicates these premises have been operating for forty years without any adverse history and no overt acts or other conduct of a disorderly nature were observed on this occasion beyond that testified to. It is concluded the determination is not supported by substantial evidence (Matter of Cat & Fiddle, v. State Liq. Auth., 24 A D 2d 753). Concur—Botein, P. J., Stevens, Eager, Steuer and Tilzer, JJ.